DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered. 
Applicant has argued that Robinson is directed at lower platen temperatures not raising the temperature. However, the argument is not persuasive because Robinson clearly teaches raising to a lower temperature instead of raising to a higher temperature.
Applicant has argued that Robinson is related to frictional heat when silica or alumina tens of nanometers is used and is unrelated to applicant’s subject matter of 10nm carbon abrasives. However, the argument is not persuasive because it is entirely unsupported by evidence or a convincing line of reasoning. Robinson clearly teaches the relevant advantages of uniform removal based on temperature control in a chemical-mechanical polishing (CMP) process. 
Applicant has argued that Chiou teaches supplying heated or cooled liquid through a tube on a wafer carrier not a platen. However, the argument is unclear because applicant also admits that Chiou teaches supplying a hot liquid to an inside of the platen. Chiou teaches a platen (10) having electric heating elements or tubes through which heated or cooled liquid flows.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Surface analysis of the chemical polishing process using a fullerenol slurry by Raman spectroscopy under surface plasmon excitation” to Tanaka et al. in view of US Patent 5,893,754 to Robinson et al. and US Patent 5,873,769 to Chiou et al.
Regarding Claim 1, Tanaka et al. teaches a chemical mechanical polishing (CMP) method comprising supplying polishing slurry comprising carbon abrasives (fullerene) having an average particle diameter of less than about 10 nanometers (implicit) to a semiconductor substrate to polish the semiconductor substrate.
Tanaka et al. does not expressly teach preparing a chemical mechanical polishing device comprising a platen, a polishing pad, and a polishing slurry supplier, supplying a hot liquid to an inside of the platen to adjust a surface temperature of the platen, disposing the semiconductor substrate and the polishing pad to face each other, supplying polishing slurry between the semiconductor substrate and the polishing 
However, platen temperature control is old and well known in the chemical -mechanical polishing art. For example, Robinson et al. teaches controlling a CMP platen to 85-105°F (30-40°C). It would have been obvious to one of ordinary skill in the art at the time of invention to control platen temperature in the well-known manner with predictable results.
Further, Robinson et al. teaches the conventional parts of a chemical polishing apparatus including a platen, a polishing pad for facing and contacting a semiconductor wafer, and a polishing slurry supplier for supplying polishing slurry between the semiconductor substrate and the polishing pad.
Regarding Claims 1 and 5, Tanaka et al. in view of Robinson does not expressly teach a hot liquid is used, however, Chiou et al. teaches supplying a hot liquid to the platen is conventional for chemical-mechanical polishing (Col. 4, Lines 61-67). It would have been obvious to one of ordinary skill in the art at the time of invention to control platen temperature using a hot liquid with predictable results.

Regarding Claim 2, Tanaka etal. in view of Robinson etal. and Chiou et al teaches the method of the invention substantially as claimed, but do not expressly teach a temperature of the hot liquid is about 35 °C to about 90 °C. However, Robinson et al. teaches the temperature for the platen may range from 85-105 or 115°F (Col. 5, Lines 33-45) Thus, it would have been obvuious to one of ordinary skill in the art at the 

Regarding Claims 3 and 4, Robinson et al. teaches a conventional surface temperature of the platen is about 85-105 or 115°F (Col. 5, Lines 33-45) Thus, it would have been obvuious to one of ordinary skill in the art at the time of the Claimed invention to use a temperature range 30 °C to about 80 °C or about 35 °C to about 45 °C with predictable results.

Regarding Claims 6, adjusting temperature before supplying slurry would have been obvious to one of ordinary skill in the art in order to provide a desired process temperature for an entire polishing process with predictable results.

Regarding Claim 7, since temperature control of a platen surface is well known as recited by Robinson et al., a deviation of surface temperature less than 5% would have been obvious to one of ordinary skill in the art in order to provide a desired process temperature in a uniform manner with predictable results.

Regarding Claims 11-13, Tanaka et al. teaches hydroxyl fullerene is known for polishing (See Tanaka et al. Figures 4 and 6 in context)

Regarding Claims 14, Tanaka et al. teaches a semiconductor device (Introduction)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Surface analysis of the chemical polishing process using a fullerenol slurry by Raman spectroscopy undersurface plasmon excitation” to Tanaka etal. in view of US Patent 5,893,754 to Robinson etal and US Patent 5,873,769 to Chiou etal. and in further view of US Patent Application Publication 2003/0114077 to Yang et al.
Regarding Claims 8 and 9, Tanaka et al. in view of Robinson et al. and Chiou et al teaches the method of the invention substantially as claimed, but do not expressly teach slurry heating 27-90 °C prior to supplying. However, slurry heating for process control is conventional in the chemical-mechanical processing art. For example, Yang et al. teaches slurry heating 20-60°C to maintain polishing rate. (Paragraphs 31-34).It would have been obvious to one of ordinary skill in the art at the time of invention to control slurry temperature in the well-known manner with predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Surface analysis of the chemical polishing process using a fullerenol slurry by Raman spectroscopy undersurface plasmon excitation” to Tanaka etal. in view of US Patent 5,893,754 to Robinson etal and US Patent 5,873,769 to Chiou et al. and in further view of US Patent 6,000,997 to Kao et al.
Regarding Claim 10, Tanaka et al. in view of Robinson et al. and Chiou et al teaches the method of the invention substantially as claimed, but do not expressly teach hot liquid such as water maybe supplied to the platen for temperature control. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716